Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 – 3, 5, 7, 10, 12, 13 are rejected under 35 U.S.C. §103 for obviousness over USP 20070163958 to Newcombe in view of USP 5510040 to Miller, alone or further in view of EP 0 891 951 to Organo.
	USP 20070163958 to Newcombe describes removing selenium from wastewater influent 20 by 
a  first microbial bioreaction step 1201 in which biological sludge is separated from the treated water / intermediate effluent and a Returned Activated Sludge RAS portion 105 of which sludge is recirculated back to the bioreaction ste; 
a second step in which the intermediate effluent from the bioreaction step is treated with metallic salt reagent 52 [0018], e.g., ferric chloride or 

    PNG
    media_image1.png
    132
    471
    media_image1.png
    Greyscale

[0065] and 

    PNG
    media_image2.png
    67
    468
    media_image2.png
    Greyscale

[0053] to coagulate / flocculate selenium compounds from the intermediate effluent; and 

The following adaptation of Newcombe’s Fig 1 and Fig 2 is presented to demonstrate the disclosed process. 


    PNG
    media_image3.png
    674
    999
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    531
    744
    media_image4.png
    Greyscale

While the disclosed process has a microbial step with biosolids recycle, addition of a coagulant to render soluble contaminant species insoluble, and a MF/UF filtration step, Newcombe does not describe treating the water with a dithiocarbamate compound.  While one of skill would have appreciated from Newcombe alone [0008]2 or further in 
	Miller describes adding a ferric salt, e.g., ferric sulfate (Miller, Example 4), and a dithiocarbamate-containing polymer (col 3 line 33), to water to remove selenium from the water.
	It would have been obvious to have supplemented Newcombe’s addition of ferric ions 52 with addition of a dithiocarbamate-containing polymer, as suggested by Miller’s Example 4, in order to facilitate or further improve upon Newcombe’s removal of selenium from water.
	Per claim 7, insofar as ORP is a known result-effective process parameter of microorganism-mediated biological reactions, it would have been obvious to have optimized the ORP through routine experimentation.
	Per claim 10, Newcombe describes recirculation of precipitated waste solids from the flocculation stage to the bioreaction stage:

    PNG
    media_image6.png
    366
    749
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    791
    805
    media_image7.png
    Greyscale


	Per claim 13, optimization of pH would have been obvious because Miller teaches that pH within the range of 2 – 12 (col 4 line 57) is a known result-effective process parameter in coagulation/flocculation using dithiocarbamate.

	Claim 4 is rejected under 35 USC §103 for obviousness over USP 20070163958 to Newcombe in view of  USP 5510040 to Miller, alone or further in view of EP 0 891 951 to Organo, as applied to claim 1 above, further in view of USP 9833741 to Roh.
	Per claim 4, although Miler discusses the deleterious presence of selenium in industrial water streams related to the processing of fossil fuels such as crude oil and coal, Miller does not specifically identify flue gas desulfurization blowdown water as one such stream.  USP 9833741 to Roh, however, describing removal of selenium from wastewater using a combination of microbial bioreaction, metallic salts, and MF/UF filtration, suggests applying the Newcombe process modified by Miller to the removal of selenium from flue gas desulfurization blowdown water (col 6 line 7 and Fig. 4). 

	Claim 6 is rejected under 35 USC §103 for obviousness over USP 20070163958 to Newcombe in view of  USP 5510040 to Miller, alone or further in view of EP 0 891 951 to Organo, as applied to claim 1 above, further in view of USP 20110290666 to Vogler.  Vogler describes adsorbing organics from selenium-laden wastewater to avoid interference of the organics with subsequent downstream processing, e.g., ferric 3 [0041],4 Fig. 105).  Accordingly, in view of Vogler, it would have been obvious to have added GAC upstream of the selenium coagulation/flocculation step of Newcombe as modified by Miller to have minimized interference of organic with the selenium flocculation step.

	Claim 14 is rejected under 35 USC §103 for obviousness over USP 20070163958 to Newcombe, USP 5510040 to Miller, alone or further in view of EP 0 891 951 to Organo, and USP 20110290666 to Vogler, as applied to claim 6, further in view of USP 20100176053 to Adams.
	Selection of powdered activated carbon, or substitution of powdered activated carbon for GAC would have been obvious in view of Adams’s teaching of certain advantages of powdered activated carbon over granular activated carbon related to adsorption of organic compounds (Adams [0037]).

Indication of Allowable Subject Matter
	Objection is made to claims 8 - 9 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended to overcome any objections and/or rejections not based on prior art. 

Applicant’s Arguments
	The art-suggested modification of the Newcombe invention discussed above complements Newcombe’s process.  Nothing in the art-suggested modification negates or destroys Newcombe’s so-called principle of operation, i.e., employing metal salt reagents for reactive filtration.
	Newcombe’s reactive filtration so-called “principle of operation” is open to a process including coagulation, i.e., the reactive filtration process does not exclude coagulation and precipitation:

    PNG
    media_image11.png
    101
    495
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    236
    503
    media_image12.png
    Greyscale
 
 Citation of Interest
	USP 20100264083 to Biesinger at [0017] – [0018] describes anoxic biological treatment at an ORP of -200 mV followed by anaerobic biological treatment at an ORP of -400 mV.
	USP 20110042320 to Allen teaches:

    PNG
    media_image13.png
    279
    401
    media_image13.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The biological treatment step may comprise aerobic or anaerobic, suspended growth or attached growth processes, including “any of those same single or combined processes.” [0017]
        2 Newcombe:
        
    PNG
    media_image5.png
    235
    501
    media_image5.png
    Greyscale

        3
        
    PNG
    media_image8.png
    106
    417
    media_image8.png
    Greyscale

        
        4
        
    PNG
    media_image9.png
    318
    409
    media_image9.png
    Greyscale

        
        5
        
    PNG
    media_image10.png
    590
    793
    media_image10.png
    Greyscale